Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of amendment and response dated 8/5/22 is acknowledged.
Claims 2, 10 and19 have been canceled.
Claims 1, 3-9 and 11-18 and 20 are pending.
In light of the amendment, the following rejection has been withdrawn:

Claim Rejections - 35 USC § 112
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Instant claim 11 is dependent upon a canceled claim 10. It is unclear if the claim is dependent upon claim 7 or any other claim. 

In light of the amendment, the following new rejection replaces the previous prior art rejections:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Instant claim 20 depends from claim 15, which has been amended to recite “wherein the polyvinyl alcohol has a saponification degree of 55 mol% or more and less than 85 mol%”. Instant claim 20 also recites the same range of saponification degree and hence not further limiting. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following rejection replaces the previous prior art rejections:

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.	Claims 1, 3-7, 11-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0346207 to Grahek et al (Grahek) in view of Brough et al (cited on IDS dated 2/10/21- AAPS PharmSciTech, Vol. 17, No. 1, Feb 2016) and US 10406107 to Maruyama et al (Maruyama).
For instant claims directed to a pharmaceutical composition for oral administration, comprising enzalutamide and polyvinyl alcohol, Grahek teaches an oral solid composition comprising enzalutamide and a process of producing the same (abstract, 0001). The composition is in the form of tablets, capsules and other oral dosage forms [0019]. The solid composition is the form of a dispersion [0045] and include a hydrophilic polymer that is water soluble and is selected from cellulose derivatives, polyvinylpyrrolidone and polyvinyl alcohol (PVA) [0047 and 0048]. Grahek teaches that the enzalutamide is amorphous [0027 and 0034] and therefore meets instant claim 14. For the claimed method of producing the composition (claims 15-16), see [0100], where Grahek teaches preparing the dispersion employing a water-soluble polymer, preferably selected from HPMC, HPC, PVP and PVA. Grahek suggests PVA or hydrophilic cellulose derivatives as one of polymers that acts as a wettability enhancer in the solid dispersion [0100]. 
For the claimed solvent method of producing the composition (claim 18), Grahek teaches preparing enzalutamide compositions by dissolving the compound in a solvent, addition of a polymer in an appropriate solvent, contacting the obtained mixture with additional excipients such as disintegrants, fillers etc., and finally removing the solvent by solvent evaporation and optionally drying [0014] and [0148]. 
Grahek does not exemplify a composition of enzalutamide and PVA. However, Grahek teaches the instant claimed polyvinyl alcohol as a suitable water-soluble hydrophilic polymer for preparing enzalutamide dispersion and in particular, prefers PVA, PVP and cellulose derivatives such as HPC, HPMC-AS [0047-0048 and 0100-0101] as carrier polymers, so as to prepare an oral composition and further suggests that the composition of the invention provide fast dissolution and ensure high bioavailability [0013-0014]. 
In this regard, Brough teaches polyvinyl alcohol as a solubility enhancing polymer for poorly water-soluble drug delivery. Brough teaches that the solid dispersions containing solubility-enhancing polymers can dramatically increase apparent solubility for durations sufficient to enable absorption (col. 1, p 167), and the amorphous dispersions demonstrate highly desirable advantages such as improved physical and chemical stability (col. 2, p 167 & col. 1-2 on pages 175). Brough teaches polyvinyl alcohol (PVAL) with a molecular weight 500 to 5000 (col. 1, p 168), used as a solubility-enhancing polymer and stabilizing agent. Brough teaches methods such as spray drying and precipitation for preparing the dispersions. Brough teaches that PVAL is a pH independent polymer that provides advantages in bioavailability enhancement because nonionic polymer is expected to be the same across the gastrointestinal tract, with low variability (col. 2, p 168- col. 1, p 169). Further, Brough teaches that PVAL 4-88 is a top performing polymer in dissolution evaluation (col. 2, p 175, p 176, figs. 4 & 10). 
Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing of the instant invention to choose PVA, in the teachings of Grahek, as a suitable hydrophilic water-soluble polymer in preparing the solid dispersion of enzalutamide, for oral pharmaceutical preparation, so as to easily prepare enzalutamide formulation of solid dispersion by the solvent evaporation and expect an increase the drug dissolution as well as high drug bioavailability. One skilled in the art would be motivated to do so because, Grahek suggests PVA as a wettability enhancer and also a substance that inhibits precipitation of the dissolved drug, enzalutamide; and Brough suggests that PVA has a pH-independent solubility along with tunable density if functional groups that allows it to function as a concentration enhancing polymer thus effectively increasing the solubility of a water insoluble drug (p 177, col. 2). 
Instant claims recite polyvinyl alcohol with a saponification degree of 55 mol% or more and 85% or less. Claim 3 recites PVA has a polymerization degree of 50 or more and 600 or less. Grahek fails to teach the above features. For the claimed range of “saponification degree of 55 mol% or more and less than 85 mol%”. while Brough prefers PVAL 4-88, Brough also teaches 4-35, 4-75, 4-88 and 4-98, where4-38 and 4-98 do not fully release ITZ (page 180, col. 2). Brough not only teaches 4-88 but also 4-75 release ITZ (p 181, 1st col). Even though Brough teaches 4-88 is best, "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Thus, Brough teaches PVA with a degree of saponification that is within the claimed range, for providing drug release.
Maruyama teaches a tablet base material for excellent binding and disintegrating property, comprising a sugar or sugar alcohol and an aqueous dispersion comprising a low substituted hydroxypropyl cellulose and a polyvinyl alcohol (abstract, col. 2, l 4-40). Maruyama teaches that the low substituted hydroxypropyl cellulose does not require much time to complete the dispersing operation (col. 2, l 45-58). Maruyama et al teach that polyvinyl alcohol is a water-soluble polymer and is used as a binder (col. 3, l 53-54) and suggests that the PVA is characterized based on degree of saponification into-  partially saponified type having a degree of saponification from 80 to 90% (which is insoluble at normal water temperature but soluble in hot water), intermediate type- more than 90% but less than 98%, and a complete saponification being more than 98% degree of saponification (col. 3, l 53-67). It is taught that the completely saponified type PVA has more hydroxyl groups and hence forms hydrogen bonds in comparison with partially saponified type PVA, and the intermediate saponified type of PVA has properties in between partially and completely saponified type PVA (col. 4, l 1-7). Maruyama teaches that the degree of polymerization of PVA is from 500 to 2000 (col. 4, l 8-13). Maruyama teaches that the composition is prepared in the form of a rapid releasing tablet (col. 5, l 52-54) and suggests employing the composition for tableting a number of active agents (cl. 6, l 4-35). Example 4 of Maruyama teaches granule preparation employing 88% saponification and a degree of polymerization of 500, which presents a tablet disintegration within 17.4 to 20.7 seconds. Thus, Maruyama teaches PVA having a degree of saponification and degree of polymerization that is within the ranges of instant claim 3.  Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to choose PVA in the composition of Grahek having a desirable degree of saponification and a degree of polymerization of 500 in preparing enzalutamide composition because Maruyama teaches PVA with 80-90 mol% degree of saponification is a soluble PVA whereas a degree of saponification of 98% or more causes insoluble PVA, and Brough also suggests 75% saponification for fully releasing drug in acidic portion of the dissolution test. Brough teaches PVA provides a pH independent solubility and effectively increases the solubility of a water insoluble drug, and Grahek desires fast dissolution of enzalutamide [0014]. A skilled artisan would have been motivated to choose PVA having a degree of saponification of 80 mol% or 75 mol % and a degree of polymerization of 500 with an expectation to provide enhanced solubility of enzalutamide by providing fast disintegration oral composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Instant claim 5 recites an additional substance having a functional group capable of functioning as a hydrogen bond acceptor, and claim 6 further defines the substance of claim 5 is polyvinyl pyrrolidone and/or copolyvidone. Grahek teaches that the solid dispersions of enzalutamide are further prepared into pharmaceutical dosage forms by including excipients such as filler, disintegrants etc., (0106, 0116-124) and coated with film forming materials such as Kollidon® VA64 (meets the instant copolyvidone of claim 6, according to instant specification [0072]. Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing of the instant invention to choose Kollidon® VA64 of Grahek in the solid composition comprising enzalutamide and PVA, to effectively prepare a film coating composition as suggested by Grahek, and offer protection from leakage on breaking [0016]. Further, Grahek teaches disintegrants include the claimed crosslinked polyvinyl pyrrolidone (PVP) and low substituted hydroxypropyl cellulose [0118], and hence meet instant claims 11-12. Claim 7 requires a disintegrant or a co-disintegrant, and as explained above, Grahek teaches a co-disintegrant. It would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to choose more than one disintegrant from the various disintegrants taught by Grahek, depending on the rate of disintegration or dissolution of the pharmaceutical composition desired. 
 
3.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0346207 to Grahek et al (Grahek) in view of Brough et al (cited on IDS dated 2/10/21- AAPS PharmSciTech, Vol. 17, No. 1, Feb 2016) and US 10406107 to Maruyama et al (Maruyama), as applied to claims 1, 3-7, 11-16, 18 and 20 above, and further in view of US 20160346198 to Marota et al (Marota). 
Grahek, Brough et al., and Maruyama, discussed above, fail to teach the instant claimed specific co-disintegrators i.e., potassium dihydrogen phosphate, potassium chloride, sodium chloride, and magnesium chloride. 
The teachings of Marota have been relied upon. Marota teaches novel disintegration systems solid dispersions of pharmaceutical dosage forms such as tablet (abstract, [0002]). Marota teaches that solid dispersions must include disintegrant to promote the breakup of oral dosage forms such as tablets or capsules, wherein the disintegrants act by swelling, wicking deformation and//or other disruptive forces to breakup tablets and capsule contents into granules [0005]. Marota teaches despite the addition of effervescent salts enhance disintegration [0007], many APIs are not chemically stable in the presence of basic effervescent salts, especially when higher drug loading is required [0009]. Hence, Marota teaches that there is need for improved disintegration systems for improved dosage forms that maximize the advantages of solid solution formulations by rapid disintegration [0009]. Therefore, Marota teaches that the novel disintegration system includes disintegrants and particulate inorganic salts for enhanced dissolution rates [0010]. For the disintegration system, Marota teaches a) disintegrants such as crosslinked PVP, modified starches, modified celluloses, polysaccharides, gums etc., [0011 and 0034] and b) an inorganic salt particle [0011] such as the instant claims sodium chloride, potassium chloride, potassium dibasic phosphate etc [0036]. Marota further teaches that the combination of disintegrant and salt allowed combination of dispersions to be co-processed within the same tablet while maintaining the disintegration times appropriate for immediate release dosage forms. Example 1 of Marota teaches a combination of copovidone and both sodium chloride and potassium chloride. Fig. 5 of Marota shows a combination two disintegrants i.e., croscarmellose sodium and sodium chloride (example 11) for faster disintegration than either compound alone. 
Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the oral composition of Grahek, modified by Brough et al., and Maruyama, by including inorganic salts such as potassium chloride, NaCl or potassium dibasic phosphate taught by Marota, in combination with the disintegrants taught by Grahek because Marota teaches that the disintegrant and the particulate inorganic salt result in an unexpected synergy in providing rapid disintegration of the dosage forms. A skilled artisan would have expected to provide a synergistic and rapid disintegration of enzalutamide even with higher dispersion loadings of the drug. Even though Marota does not state inorganic salts as co-disintegrants, they are taught for the same function and hence meet instant claims 7 and 8.

4.	Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0346207 to Grahek et al (Grahek) in view of Brough et al (cited on IDS dated 2/10/21- AAPS PharmSciTech, Vol. 17, No. 1, Feb 2016) and US 10406107 to Maruyama et al (Maruyama), as applied to claims 1, 3-7, 11-16, 18 and 20 above, and further in view of US 2020/0060976 to Lorenz et al. 
Grahek, Brough et al., and Maruyama, discussed above, fail to teach the instant claimed hot-melt extrusion method of preparing the composition.
 Lorenz et al teaches enzalutamide composition for treating hyperproliferative disorders, comprising a solid dispersion and a polymer (0003), with improved solubility and absorption, rapid disintegration property and dispersibility [0018]. [0020] teaches amorphous enzalutamide dissolves more quickly in water and provide higher bioavailability. For the polymer, Lorenz teaches concentration-enhancing polymer such as vinyl polymer, such as polyvinylpyrrolidone vinyl acetate. Polyvinyl alcohol polyvinyl acetate etc [0054]. For the preparation of pharmaceutical compositions comprising the solid dispersions, Lorenz teaches that the composition may be prepared by any means such as spray-drying, hot melt extrusion and precipitation from solution on addition of a non-solvent [0022]. [0087 and 0210] further describes hot-melt extrusion method, for enhancing in vitro Cmax and AUC [0225].  Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare the oral composition of Grahek, modified by Brough et al., and Maruyama,  employing different methods such as spray-drying, hot melt extrusion or precipitation and still achieve fast disintegrating tablet or other oral dosage compositions because Lorenz reference, also directed to oral pharmaceutical compositions of enzalutamide solid dispersions similar to Grahek, teaches equivalence of the different methods of preparation for providing a fast disintegrating and high bioavailability composition. Thus, a skilled artisan would have been able to employ any suitable method solvent method or hot melt method in the teachings of Grahek and still expect to provide a fast disintegrating and high bioavailability composition of enzalutamide.

Response to Arguments
Applicant's arguments filed 03/23/22 have been fully considered but they are not persuasive.
Rejection of claims 1, 3-7, 11-16, 18 and 20
	Applicants argue that Brough does not cure the deficiencies of the asserted combination of Grahek and Maruyama, with respect to claims 1 and 15. It is argued that Brough relates to itraconazole (ITZ), not enzalutamide. It is argued that Fig 9 and fig.10 of Brough (Part 1) shows dissolution profiles for various ITZ:polyvinyl alcohol (PVAL), and employs PVA with a saponification degree of 88% as opposed to the claimed at least 55% or more and less than 85%. It is argued that according to instant specification 88 mol% is not optimal for enzalutamide. 
Applicants’ arguments are not persuasive because, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Accordingly, it is not required that Brough also teaches itraconazole. While Brough prefers PVAL 4-88, Brough also teaches 4-35, 4-75, 4-88 and 4-98, where4-38 and 4-98 do not fully release ITZ (page 180, col. 2). Brough not only teaches 4-88 but also 4-75 release ITZ (p 181, 1st col). Even though Brough teaches 4-88 is best, "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Thus, Brough teaches PVA with a degree of saponification that is within the claimed range, for providing drug release. Further, Maruyama teaches a saponification degree of 80-90% of PVA for quick disintegration, which overlaps with the claimed degree of saponification. Applicants refer to Table 5 and Fig.1 and argue 88 mol% saponified PVA (examples 5-7 of table 5) is not optimal for enzalutamide, as opposed to examples containing 80 mol% (examples 1-4 of Table 5). However, it is noted that according to Fig. 1 of instant application, samples B2 (94 mol%) and B3 (99 mol%) provide the same dissolution as that of the examples comprising 73 (A2) and 80 (A3) mol% degree of saponification. Hence, the argument is not found persuasive.

Claims 8 and 9

Applicants argue that Marota does not remedy the deficiencies of Grahek, Brough and Maruyama. However, the arguments regarding Grahek, Brough and Maruyama have been addressed above and Applicants have not provided arguments regarding the merits of the teachings of Marota. Hence, the arguments are not found persuasive. 
Rejection of claims 17

Applicants argue that Lorenz does not remedy the deficiencies of Grahek, Brough and Maruyama. However, the arguments regarding Grahek, Brough and Maruyama have been addressed above and Applicants have not provided arguments regarding the merits of the teachings of Lorenz. Hence, the arguments are not found persuasive. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611